Exhibit 10.2

PNM RESOURCES, INC.
2013 LONG-TERM INCENTIVE PLAN
Introduction
•
The 2013 Long-Term Incentive Plan (the “Plan” or the “2013 Plan”) provides
eligible officers of PNM Resources, Inc. (the “Company”) with the opportunity to
earn Performance Share Awards (70% of the total opportunity) and time-vested
Restricted Stock Rights Awards (30% of the total opportunity).

•
The number of Performance Shares earned by an officer for the Performance Period
(as described below) will depend on the officer’s position (e.g., CEO, EVP, SVP
or VP) and base salary and the Company’s level of attainment of a Relative TSR
Goal and an FFO/Debt Ratio Goal, as described below.

•
The number of time-vested Restricted Stock Rights granted to an officer at the
end of each Performance Period will depend on the officer’s position, the
officer’s base salary and the discretion of the Company’s Compensation and Human
Resources Committee (the “Committee”).

Performance Periods
•
The Performance Period began on January 1, 2013 and will end on December 31,
2015.

Performance Goals
•
The number of Performance Shares that an officer will receive for the
Performance Period will depend on the Company’s level of attainment of a
Relative TSR Goal and a FFO/Debt Ratio Goal.

•
These Goals and the corresponding Awards are described in the Performance Goal
Table (Attachment A).

Performance Share Award Opportunities
•
The Company’s level of attainment (Threshold, Target or Maximum) of the Relative
TSR and FFO/Debt Ratio Goals determines the level (Threshold, Target or Maximum)
of the officer’s Performance Share Awards.

•
An officer’s Performance Share Award opportunities also will vary depending on
the officer’s position and the officer’s base salary, all as determined in
accordance with the Performance Share Award Opportunity Table (Attachment B).

•
For purposes of determining the number of Performance Shares to which an officer
is entitled at any particular Award Level, the value of one Performance Share
shall be equal to the Fair Market Value of one share of the Company’s Stock on
the relevant Grant Date and the officer’s base salary shall equal the officer’s
base salary as of the first day of the Performance Period.

Time-Vested Restricted Stock Rights Award Opportunities
•
At the end of the Performance Period (generally between the next following
January 1 and March 15), the Committee will consider whether to grant
time-vested Restricted Stock Rights Awards to the participating officers.


        

--------------------------------------------------------------------------------




•
If the Committee, with the approval of the Company’s Board of Directors (the
“Board”), decides to make a time-vested Restricted Stock Rights Award to a
particular officer, it must adopt a written resolution to that effect. In the
resolution, the Committee will establish the Grant Date for the Awards.

•
An officer’s time-vested Restricted Stock Rights Award opportunity will vary
depending on the officer’s position and the officer’s base salary, all as
determined in accordance with the attached Time-Vested RSR Award Opportunity
Table (Attachment C). The Committee reserves the discretion to grant an Award
that is less than the opportunity set forth in the Table or to grant no
time-vested Restricted Stock Rights Award to a particular officer.

•
For purposes of determining the number of RSRs to which an officer will be
entitled, the value of one RSR shall be equal to the Fair Market Value of one
share of the Company’s Stock on the Grant Date specified in the Committee’s
resolution and the officer’s base salary shall equal the officer’s base salary
on the Grant Date.

Other Provisions
•
Only Company officers who have a salary grade of H18 or higher will receive
Awards.

•
All of the Awards will be made pursuant to the PNM Resources, Inc. Second
Amended and Restated Omnibus Performance Equity Plan (the “PEP”).

•
All of the Awards will be subject to the standard Terms and Conditions attached
hereto as Attachment D.

•
The Grant Date for the Performance Share Awards is March 6, 2013, (the first
trading day after expiration of the current black-out period, as determined in
accordance with the Company’s Equity Compensation Awards Policy).

•
A pro rated Performance Share Award will be provided to an officer who Separates
from Service in the second half of the Performance Period (in other words,
between July 1, 2014 and December 31, 2015) due to death, Disability, Retirement
or Impaction. A pro rated Award will not be paid to an officer who Separates
from Service for any of these reasons during the first half of the Performance
Period or to an officer who Separates from Service for any other reason prior to
the last day of the Performance Period.

•
The pro rated Award will be calculated at the end of the Performance Period
based on actual performance during the Performance Period. The proration will be
made based on the number of full months of service completed by the officer
during the Performance Period, using the proration rules described in Section
13.1(a)(iv)(2) of the PEP. The pro rated Award then will be paid at the same
time as Awards are paid to other participants in the Plan.

•
If an individual becomes an officer during a Performance Period, the Committee
may grant a pro rata Award to the new officer on such terms and conditions as
the Committee deems to be appropriate.

•
All Performance Share Awards payable to officers who are Covered Employees for
the Company’s tax year that coincides with the end of the Performance Period are
intended to qualify as Performance-Based Awards granted pursuant to Section 12
of the PEP. As a result, all such Awards are subject to the requirements of
Section 12 of the PEP.


2

--------------------------------------------------------------------------------




By signing below, the undersigned officer of PNM Resources, Inc. hereby
certifies that the PNM Resources, Inc. 2013 Long-Term Incentive Plan, as set
forth above, was approved by the Compensation and Human Resources Committee of
the Board of Directors of PNM Resources, Inc. at its meeting on February 27,
2013.




/s/ Patrick V. Apodaca        
Patrick V. Apodaca
SVP and General Counsel


Dated: ____3/29_______ ____, 2013



3

--------------------------------------------------------------------------------




ATTACHMENT A
Performance Goal Table


Goal
Threshold Level1
Target Level
Maximum Level2
Relative TSR3


If the Company’s Relative TSR for the Performance Period places it in the
Threshold, Target or Maximum Level range shown to the right, the Officer will be
entitled to receive 60% of the Threshold, Target or Maximum Award as determined
in accordance with the Award Opportunity Table.
Greater than the 35th percentile but not greater than the 50th percentile.
Greater than the 50th percentile but not greater than the 95th percentile.
Greater than the 95th percentile.
FFO/Debt Ratio4


If the Company’s FFO/Debt Ratio on the last day of the Performance Period places
it in the Threshold, Target or Maximum Level range for the Performance Period,
the officer will be entitled to receive 40% of the Threshold, Target or Maximum
Award as determined in accordance with the Award Opportunity Table.
At least 17.3% but less than 17.8%
At least 17.8% but less than 19.8%


At least 19.8%







______________________________________  
1 If the Company's Relative TSR or FFO/Debt Ratio falls between two Award levels
(e.g., the Threshold Level and the Target Level shown in the Performance Goal
Table), the number of Performance Shares to which an Officer is entitled will be
interpolated between the two Award levels in accordance with uniform procedures
prescribed by the Committee.
2 In no event will an Officer receive more than the Maximum Award for an Officer
of his or her level as listed in the Award Opportunity Table.
3 The “Relative TSR” Goal refers to the Company's “Total Shareholder Return” for
the Performance Period (expressed as a percentage of the “Beginning Stock
Price,” as defined below) as compared to the “Total Shareholder Return” of the
other utilities included in the S & P 400 Mid-Cap Utility Index. For this
purpose, the Total Shareholder Return of the Company and the other utilities
included in the Index will be determined by adding any dividends paid by the
Company (or such other utilities) to the appreciation in the value of the
Company's Stock (or the other utilities' common stock). The appreciation shall
be measured by comparing the “Beginning Stock Price” and “Ending Stock Price.”
The “Beginning Stock Price” is the average closing price of the Company's Stock
(or the common stock of the other utilities) on the 20 trading days immediately
preceding the first day of the Performance Period. The “Ending Stock Price” is
the average closing price of the Company's Stock (or the common stock of the
other utilities) on the last 20 trading days of the Performance Period.
4 Equals PNMR's funds from operations for the fiscal year ending December 31,
2015, divided by PNMR's total debt outstanding (including any long-term leases
and unfunded pension plan obligations) as of December 31, 2015.  Funds from
operations are equal to the amount of PNMR's net cash flow from operating
activities (as reflected on the Consolidated Statement of Cash Flows) as
reported in the Company's Form 10-K for PNM Resources adjusted by the following
items:  (1) adding amounts received by PNMR as principal payments on the Palo
Verde lessor notes, (2) including amounts attributable to principal payments on
imputed debt from long-term leases, (3) excluding changes in PNMR's working
capital, including bad debt expense, (4) excluding the impacts of the Valencia
Energy Facility consolidation, (5) subtracting the amount of capitalized
interest, and (6) excluding any contributions to the PNM or TNMP qualified
pension plans.  The calculation is consistent with Moody's calculation of
FFO/Debt.



A-1

--------------------------------------------------------------------------------




ATTACHMENT B
Performance Share Award Opportunity Table

Officer Level
Threshold Award
Target Award
Maximum Award
CEO
Performance Shares = 70% of base salary


Performance Shares = 140 % of base salary


Performance Shares = 280 % of base salary


EVP
Performance Shares = 38.5% of base salary


Performance Shares = 77% of base salary


Performance Shares = 154% of base salary


SVP (other than SVP for Public Policy)
Performance Shares = 29.75% of base salary


Performance Shares = 59.5% of base salary


Performance Shares = 119% of base salary


SVP for Public Policy
Performance Shares = 26.25% of base salary


Performance Shares = 52.5% of base salary


Performance Shares = 105% of base salary


VP
Performance Shares = 15.75% of base salary


Performance Shares = 31.5% of base salary


Performance Shares = 63% of base salary






B-1

--------------------------------------------------------------------------------




ATTACHMENT C
Time-Vested RSR Award Opportunity Table

Officer Level
Award
CEO
RSRs = 60% of base salary
EVP
RSRs = 33% of base salary
SVP (other than SVP for Public Policy)
RSRs = 25.5% of base salary
SVP for Public Policy
RSRs = 22.5% of base salary
VP
RSRs = 13.5% of base salary




C-1

--------------------------------------------------------------------------------




ATTACHMENT D
2013 LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS


PNM Resources, Inc. (the “Company”) has adopted the PNM Resources, Inc. Second
Amended and Restated Omnibus Performance Equity Plan (the “PEP”). Pursuant to
the PEP, the Company’s Compensation and Human Resources Committee (the
“Committee”) has developed the PNM Resources, Inc. 2013 Long-Term Incentive Plan
(the “Plan” or the “2013 Plan”) pursuant to which eligible officers may receive
Performance Share Awards and time-vested Restricted Stock Rights Awards.
All of the Awards granted under the 2013 Plan are made pursuant to the PEP and
are subject to the provisions of the PEP. In addition, all of the Awards under
the 2013 Plan are made subject to these Terms and Conditions. All of the terms
of the PEP are incorporated into this document by reference. Capitalized terms
used in but not otherwise defined in this document shall have the meanings given
to them in the PEP.
1.    Performance Share Awards.
(a)    Determination of Relative TSR and FFO/Debt Ratio. The Committee will
determine the Relative TSR and FFO/Debt Ratio for the Performance Period and the
officer’s corresponding Performance Share Award, if any, within 60 days
following the end of the Performance Period. The Committee then will certify and
submit its determinations with respect to the Relative TSR and FFO/Debt Ratio
and the number of Performance Shares to which an officer is entitled to the
Board of Directors for review and approval. The Performance Shares to which an
officer is entitled shall become payable at the times described below.
(b)    Separation from Service; Forfeiture. Unless an officer qualifies for a
pro rated Award as a result of the officer’s Separation from Service during the
second half of the Performance Period due to death, Disability, Retirement, or
Impaction, as described in the Plan, the officer’s Award will be forfeited upon
the officer’s Separation from Service prior to the end of the Performance
Period. If the Company terminates an officer’s employment for Cause during or
following the expiration of the Performance Period, all vested and unvested
Performance Shares shall be canceled and forfeited immediately, regardless of
whether the officer elects Retirement.
(c)    Form and Timing of Delivery of Stock. All of the Performance Shares
awarded and vested pursuant to the Plan will be paid in Stock within the first
90 days of the calendar year following the end of the Performance Period. The
Performance Shares granted under this Plan are subject to the requirements of
Section 409A of the Code. Accordingly, the restrictions described in
Section 20.3 of the PEP apply to the Performance Shares.
2.    Time-Vested Restricted Stock Rights Awards.
(a)    Vesting.
(1)    Except as set forth below, the time-vested Restricted Stock Rights shall
vest in the following manner: (i) 33% of the time-vested Restricted Stock Rights
will vest

D-1

--------------------------------------------------------------------------------




on March 7, 2017; (ii) an additional 34% of the time-vested Restricted Stock
Rights will vest on March 7, 2018; and (iii) the final 33% of the time-vested
Restricted Stock Rights will vest on March 7, 2019.
(2)    Upon an officer’s involuntary or voluntary Separation from Service for
any reason other than those set forth in Section 2(a)(3), the time-vested
Restricted Stock Rights, if not previously vested, shall be canceled and
forfeited immediately.
(3)    Upon an officer’s Separation from Service due to death, Disability,
Retirement, Impaction or a Qualifying Change in Control Termination, any
unvested time-vested Restricted Stock Rights shall become 100% vested in
accordance with the applicable provisions of the PEP.
(b)    Form and Timing of Delivery of Certificate. All of the time-vested
Restricted Stock Rights awarded pursuant to this Plan will be paid in Stock in
accordance with the following provisions:
(1)    If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(1), the officer will receive the Stock payable with respect to such
vested Restricted Stock Rights within 90 days following the dates on which the
Restricted Stock Rights vest.
(2)    If any time-vested Restricted Stock Rights vest in accordance with
Section 2(a)(3), the officer will receive the Stock payable with respect to such
Restricted Stock Rights within 90 days following the date of the officer’s
Separation from Service.
(3)    If the 90‑day period during which payments may be made pursuant to
Section 2(a)(1) or (3) begins in one calendar year and ends in another, the
officer will receive the Stock in the second calendar year.
(4)    All Stock will be awarded in accordance with the requirements of
Section 409A of the Code and Section 20.3 of the PEP.
3.    Adjustments. Neither the existence of the Plan nor the Awards shall
affect, in any way, the right or power of the Company to make or authorize: any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any corporate act or proceeding, whether of a similar character
or otherwise; all of which, and the resulting adjustments in, or impact on, the
Awards are more fully described in Section 5.3 of the PEP.
4.    Dividend Equivalents. An officer will not be entitled to receive a
dividend equivalent for any of the Performance Shares or time-vested Restricted
Stock Rights granted under the Plan.
5.    Withholding. Pursuant to Section 18.1 of the PEP, the Company has
concluded that an officer shall be required to satisfy federal, state, and local
income tax withholding and employment tax requirements on any Award made
pursuant to the Plan by directing the sale of a sufficient number of the shares
acquired upon payment of the Award to cover the minimum withholding
requirements, by means of the mandatory withholding of a number of shares

D-2

--------------------------------------------------------------------------------




sufficient to satisfy such requirements, or by such other means as the Company
may direct from time to time.
6.    Status of Plan and Administration. The Plan and these Terms and Conditions
shall at all times be subject to the terms and conditions of the PEP and shall
in all respects be administered by the Committee in accordance with the terms of
and as provided in the PEP. The Committee shall have the sole and complete
discretion with respect to the interpretation of the Plan, these Terms and
Conditions and the PEP, and all matters reserved to it by the PEP. The decisions
of the majority of the Committee shall be final and binding upon an officer and
the Company. In the event of any conflict between the terms and conditions of
the Plan or these Terms and Conditions and the PEP, the provisions of the PEP
shall control.
6.    Waiver and Modification. The provisions of the Plan and these Terms and
Conditions may not be waived or modified unless such waiver or modification is
in writing signed by an authorized representative of the Committee.
7.    Amendment or Suspension. The Committee, in its sole discretion, reserves
the right to adjust, amend or suspend the Plan and these Terms and Conditions
during the Performance Period except as otherwise provided in the PEP.
8.    Ethics. The purpose of the Plan is to fairly reward performance
achievement. Any officer who manipulates or attempts to manipulate the Plan for
personal gain at the expense of customers, shareholders, other employees, or the
Company or its Affiliates will be subject to disciplinary action, up to and
including termination of employment, and will forfeit and be ineligible to
receive any Award under the Plan



D-3